Citation Nr: 1137360	
Decision Date: 10/03/11    Archive Date: 10/11/11

DOCKET NO.  08-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to a disability rating in excess of 60 percent for service-connected post-operative residuals of a duodenal ulcer.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a dislocation of the left elbow.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residual scar of a status post hernia repair.

5.  Entitlement to a compensable disability rating for residual incisional hernia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of post-operative residuals of a duodenal ulcer, residuals of a dislocation of the left elbow, residual scar of a status post hernia repair, and residual incisional hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is currently service-connected for major depression, rated 70 percent disabling; post-operative residuals of a duodenal ulcer, rated 60 percent disabling; residuals of a dislocation of the left elbow, rated 20 percent disabling; residual scar of a status post hernia repair, rated 10 percent disabling; and residual incisional hernia, rated noncompensable.  His combined evaluation is 90 percent.  See 38 C.F.R. § 4.25.

The Veteran has one disability ratable at 60 percent or more and has a combined disability rating over 70 percent; he meets the schedular requirements of 38 C.F.R. § 4.16.  However, the analysis does not end here.  The Board must, nevertheless, determine whether his service-connected disabilities render him unemployable.

The Veteran has not worked at any time during the appellate period.  He has indicated that he is unable to work because of the symptoms of his psychiatric disability and post-operative residuals of a duodenal ulcer.  The evidence indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits based, in part, on depression and severe dumping syndrome secondary to gastric resection for duodenal ulcer.  

In an October 2006 statement in support of the Veteran's application for medical retirement, the Veteran's VA primary care physician stated that the Veteran missed numerous days of work in the past year due to hospitalizations and illness from his chronic medical problems, which were expected to be ongoing without improvement in the coming years.  The physician first noted that the Veteran's dumping syndrome, which was a result of prior surgery for peptic ulcer disease in 1981, caused severe bloating, abdominal pain, and diarrhea that occurred unpredictably and frequently.  His cramps and diarrhea would cause dehydration and exhaustion, especially when they occurred at night.  The physician opined that this chronic medical condition was not expected to improve and would significantly impact his ability to work in any type of job.  His left elbow disability was also addressed.  The physician stated that with repetitive lifting and mail sorting that was required by his job at the post office, he had acute flair-ups of pain and inflammation in his elbow, which would worsen with the continued demands of his job.  The Veteran was also unable to take the usual anti-inflammatory medications due to his ulcer and bowel diseases.  The physician lastly addressed his psychiatric issues stating that the medications used to treat them left the Veteran sedated and caused difficulty getting up for work.  

The record also includes a letter from a VA psychiatrist dated March 2009 stating that the Veteran is unable to establish and maintain relationships and is unable to obtain and retain employment based on the severity of his manic depressive disorder.  It was noted that the symptoms of his physical disabilities and severity of depression required him to go on disability from his employment with the U.S. Postal Service.  The psychiatrist opined that due to the severity of his major depressive disorder, he was unable to work in even a loosely supervised work environment and felt that the Veteran met the criteria for permanent unemployability.  That psychiatric assigned a Global Assessment of Functioning (GAF) score of 42.  Furthermore, in a March 2009 VA treatment record, it was noted that the Veteran's depression caused him to be unable to establish and maintain relationships or obtain and retain employment as the severity of the symptoms created difficulties in the area of employment, family relationship, judgment, thinking, and mood.  

The Veteran was afforded a VA examination in May 2009 for his ulcer, scar, hernia, and left elbow disability.  In assessing the left elbow, the examiner opined that the Veteran was able to perform at least sedentary work with frequent position changes and walking around for 50 yards.  The Veteran was able to climb stairs, lift 10 to 20 pounds occasionally, and write and use tools without any difficulty.  

The report of an April 2010 VA psychiatric examination included a diagnosis of major depression and the assignment of a GAF score of 65.  In describing the effects of the Veteran's depression on occupational and social functioning, the examiner characterized the depression as "severe" and noted that the Veteran has impaired abilities to work, live independently, socialize due to his severe depression.  

A GAF score is often used by treating examiners to reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204 (2004).  

The DSM-IV provides for a GAF score between 41 and 50 when there are serious symptoms...or any serious impairment in social, occupational, or school functioning.  A GAF score of 61-70 is assigned for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Although the May 2009 examination states that the Veteran is able to work in a sedentary position, this opinion was given in relation to his left elbow disability only and does not address the effects of the Veteran's service-connected depression and ulcer with dumping syndrome.  The Board finds that the October 2006 statement and March 2009 VA letter and treatment record clearly demonstrate that the Veteran is unable to unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, specifically his depression, ulcer with dumping syndrome, and left elbow disability.  The record includes GAF scores of 42 and 65 which denote either serious or mild symptoms.  Based on a review of the complete record, the Board finds the lower score is more indicative of the Veteran's overall condition as it included a more thorough explanation of the effect of the Veteran's disability on his functioning.  Despite assigning a GAF of 65, the April 2010 examiner characterized the Veteran's depression as severe and commented that it resulted in deficiencies in most areas, including work, family relations, judgment and thinking.  Therefore, based on the probative findings of unemployability, the Board finds the evidence warrants a grant of TDIU.  

The duty to notify and assist has been met to the extent necessary to grant the claim for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

A TDIU is granted.


REMAND

The Veteran worked for the U.S. Postal Service prior to retiring for medical reasons.  In a January 2007 letter, the RO requested the Veteran's employment records from the U.S. Postal Service.  There is no indication of record that U.S. Postal Service responded to this request.  Contained in the claims file are some personnel records attached to the Veteran's application for TDIU and disability findings contained in records from the SSA.  As it does not appear that the Veteran's complete personnel records have been submitted, they should be obtained on remand.  

During the April 2011 hearing, the Veteran stated that there were outstanding VA treatment records.  In a July 2011 statement, the Veteran requested that his VA treatment records from 2009 to the present be sent to the Board.  The most current VA record in the claims file is dated February 2010.  Therefore, VA treatment records from February 2010, forward, should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The evidence of record shows that the Veteran has lost a considerable amount of time from work due to his service-connected post-operative residuals of a duodenal ulcer, which was also a factor in his seeking medical retirement from the U.S. Postal Service.  In letters dated June 2009, the Postmaster and the Veteran's supervisor from the U.S. Postal Service where the Veteran had worked until June 2007, stated that the Veteran received disability retirement due to an inability to perform the basic functions of his position.  His supervisor specifically noted that while he supervised the Veteran during the two years prior to his retirement, it was apparent that the Veteran had serious health conditions that deteriorated significantly and caused him to be unable to report for work on an increasingly substantial basis.  

The medical evidence also shows that the Veteran had dumping syndrome as a result of his service-connected duodenal ulcer.  See May 2009 VA examination.  In an October 2006 statement in support of the Veteran's application for medical retirement, the Veteran's VA primary care physician stated that the Veteran missed numerous days of work in the past year due to hospitalizations and illness from his chronic medical problems, which included his dumping syndrome.  The physician noted the Veteran's dumping syndrome caused severe bloating, abdominal pain, and diarrhea that occurred unpredictably and frequently.  His cramps and diarrhea would cause dehydration and exhaustion, especially when they occurred at night.  The physician opined that this chronic medical condition was not expected to improve and would significantly impact his ability to work in any type of job.  

The Veteran stated during the April 2011 hearing that after having his ulcer repaired, he has had dumping syndrome that worsened over time.  He had to constantly run to the bathroom and missed a lot of family outings and work due to this condition.  He stated that he worked for as long as he could and finally his supervisor recommended medically retirement.  

The Board is precluded from assigning an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The evidence shows that the Veteran's duodenal ulcer interferes with his employment.  In addition, the Veteran has dumping syndrome as a result of his duodenal ulcer.  The rating criteria do not contemplate this symptom or the effects that cause the Veteran to miss work.  Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, the issue of entitlement to extra-schedular compensation for the Veteran's service-connected post-operative residuals of a duodenal ulcer are remanded for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  

Regarding the Veteran's claim for a left elbow disability, during the April 2011 hearing, the Veteran complained of having pain in the left elbow in addition to weakness and stiffness after use or during cold weather.  The Veteran was afforded a VA examination in May 2009; however, only range of motion of the left elbow was assessed.  The examiner did not address whether there was any additional functional limitation due to weakened movement, excess fatigability, functional loss due to pain during flare-ups or with repetitive use, or painful motion, as required by Deluca v. Brown, 8 Vet. App. 202 (1995) and which the Veteran is essentially asserting.  Therefore, the matter should be remanded to provide the Veteran with a medical examination to determine the severity of his left elbow disability, including an assessment of any additional functional limitation due to pain, fatigue, and lack of endurance.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Following the necessary authorization from the Veteran, obtain the Veteran's complete personnel records from the U.S. Postal Service.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain and associate with the claims file the Veteran's VA medical treatment records dated from February 2010, forward.  If these records are not available, a negative reply is required and the Veteran must be notified. 

3.  Following completion of #1 and #2, refer the Veteran's claim for increased rating for post-operative residuals of duodenal ulcer to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

4.  Following completion of #1 and #2, schedule the Veteran for VA examination to determine the current level of impairment due to the service-connected left elbow disability.  The claim folder must be made available to the examiner for review. 

The examination must include range of motion of the left elbow expressed in degrees.  The examiner is asked to discuss how pain impacts the Veteran's left elbow range of motion.  The examiner should determine whether there is weakened movement, excess fatigability, functional loss due to pain to include during flare-ups or with repetitive use, or painful motion, and, if feasible, these determinations should be expressed in terms of the degree of additional limitation of motion. 

Complete rationale must be provided for the opinions expressed.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


